United States Court of Appeals,

                              Eleventh Circuit.

                                No. 94-4338.

           UNITED STATES of America, Plaintiff-Appellant,

                                     v.

  William CASTRO, Arthur Luongo, Nancy Lechtner, Harry Boehme,
Defendants-Appellants.

                               July 12, 1996.

Appeal from the United States District Court for the Southern
District of Florida. (No. 91-708-CR-JAG), Jose A. Gonzalez, Jr.,
Judge.

Before HATCHETT and BARKETT, Circuit Judges, and GODBOLD, Senior
Circuit Judge.

     HATCHETT, Circuit Judge:

     In    this   "Operation    Court   Broom"    appeal,     we   affirm   the

appellants' convictions and sentences.

                                    FACTS

     In the late 1980s, federal and state law enforcement officials

conducted "Operation Court Broom," an investigation into alleged

corrupt activities occurring among judges and lawyers in the Dade

County    Florida   Circuit    Court.       One   of   the   targets   of   the

investigation, Roy T. Gelber, took the office of circuit court

judge for the Eleventh Judicial Circuit in Dade County in January

1989.     Prior to becoming a circuit court judge in 1989, Gelber

served as an elected county court judge for Dade County since 1987

and previously had practiced as a criminal defense attorney.

     In Metropolitan Dade County, circuit court judges have the

authority to appoint special assistant public defenders (SAPDs) and

approve their compensation terms for which Metropolitan Dade County
issues payment upon receipt of a court approved bill.            Shortly

after assuming the position of circuit court judge, Gelber had

discussions with another circuit court judge, Alfonso C. Sepe,

regarding making SAPD appointments for kickbacks. Sepe arranged to

have Gelber appoint Arthur Massey, a lawyer, as an SAPD in return

for kickbacks.   Gelber appointed Massey to some cases and received

kickbacks for those appointments.          Likewise, Judge Harvey N.

Shenberg arranged for Gelber to appoint Manny Casabielle and Miguel

DeGrandy, lawyers, as SAPDs in return for kickback payments.

     In August of 1989, state and federal law enforcement officials

procured the services of Raymond Takiff, a lawyer, to act in an

undercover capacity as a corrupt lawyer in the Operation Court

Broom investigation. From August 1989 to June 1991, Takiff engaged

in a number of corrupt activities with Gelber and other judges in

the Eleventh Judicial Circuit. Most of Gelber's conversations with

Takiff   regarding   illegal   conduct   were   tape-recorded.   Takiff

enlisted Gelber and other judges in activities ranging from paying

kickbacks and fixing cases to releasing the name of a confidential

informant believing that the informant would be killed.            Sepe,

Shenberg, and Judge Philip S. Davis participated in many of the

schemes.

     During the relevant period, Gelber recruited his secretary to

assist him in the kickback scheme.       Gelber asked the secretary if

she knew any lawyers who would be willing to accept appointments as

SAPDs in return for paying him kickbacks.          Upon her agreement,

Gelber used the secretary as a conduit to lawyers agreeing to join

the kickback scheme. The secretary approached Arthur Luongo, Harry
Boehme, and Nancy Lechtner, all lawyers, asking them to join in the

kickback    scheme.        All     of    the   lawyers    agreed    to    accept   SAPD

appointments in exchange for paying kickbacks.

       Gelber approached William Castro, a lawyer, in the fall of

1989    about    the     possibility      of    Castro    investing      in    Gelber's

corporation. Castro did not want to invest in the corporation, but

he agreed to assist Gelber financially through paying kickbacks for

receiving SAPD appointments.              Gelber and Castro agreed that Castro

would pay Gelber twenty percent of his anticipated fees within a

few days of receiving appointments. Gelber began appointing Castro

to cases, and Castro paid kickbacks for those appointments. Gelber

received an average kickback payment of $1,000 from Castro.                        A few

months after Castro began paying kickbacks to Gelber, Castro

convinced Gelber to bring Kent Wheeler, a lawyer, into the kickback

scheme.       Castro served as an intermediary between Gelber and

Wheeler because Gelber did not know Wheeler well.

       From October 1989 to June 8, 1991, Gelber appointed Castro to

sixty-four cases and received $77,000 in kickbacks.                      From January

1990 to June 8, 1991, Gelber appointed Wheeler to thirty-seven

cases   and     received       $34,000    in   kickbacks.      Similarly,        Gelber

appointed       Boehme    to    twelve    cases    for    $13,000    in     kickbacks;

Lechtner to four cases for $7,000 in kickbacks;                       and Luongo to

thirty-one cases for over $20,000 in kickbacks.

                                  PROCEDURAL HISTORY

       On May 27, 1992, a federal grand jury in the Southern District

of Florida returned a superseding 106-count indictment against

William    Castro,       Arthur    Luongo,     Harry     Boehme,    Nancy     Lechtner,
(appellants) and codefendants Harvey N. Shenberg, Alfonso Sepe,

Phillip Davis, David Goodhart, and Arthur Massey.        The indictment

charged appellants with conspiracy to violate RICO in violation of

18 U.S.C. §§ 1962(d) and 1963(a), mail fraud in violation of 18

U.S.C. §§ 1341, 1346, and bribery in violation of 18 U.S.C. §

666(a)(2).1

     Appellants moved to dismiss the RICO conspiracy count, mail

fraud, and bribery counts for failure to state an offense.            The

district court denied these motions.         In July 1992, appellants

filed their first round of severance motions based on prejudicial

misjoinder seeking separate trials from each other, codefendant

Massey, and the indicted judges.       The district court severed the

trial    of   Judges   Goodhart,   Sepe,   Shenberg,   and   Davis   from

appellants' trial, and severed Massey's trial from the appellants.

The district court denied appellants' subsequent motions to sever

their trials from each other.      The trial began on October 25, 1993.

At the close of the government's case-in-chief, appellants moved

for judgment of acquittal on all counts under Rule 29 of the

Federal Rules of Criminal Procedure. The district court denied the

motions. Appellants renewed the motions at the conclusion of their

case, and the district court again denied the motions.          The jury

returned guilty verdicts as to all appellants on all counts.

     The district court sentenced Castro to concurrent terms of

thirty-seven months imprisonment, three years supervised release,

and ordered him to pay a $1,400 special assessment.          The district


     1
      Gelber, an unindicted co-conspirator, pleaded guilty to
RICO conspiracy and testified for the government.
court sentenced Luongo to thirty-seven months imprisonment, three

years supervised release, and ordered him to pay $850 in fines.

The district court sentenced Lechtner to concurrent terms of thirty

months imprisonment, three years supervised release, and ordered

her to pay a $300 special assessment. The district court sentenced

Boehme to concurrent terms of twenty-four months imprisonment, two

years supervised release, and ordered him to pay a $500 special

assessment.    This appeal followed.

                              CONTENTIONS

       First, appellants contend that the government failed to prove

the existence of a single RICO conspiracy.       Appellants assert that

the government offered proof of multiple conspiracies, and that

this constitutes an impermissible variance from the charge of a

single conspiracy. Appellants also claim that the district court's

failure to sever their trial amounted to a misjoinder.            Second,

appellants contend that the government failed to present evidence

sufficient to establish that they agreed to affect the "operation

or management" of the RICO enterprise as required under Reves v.

Ernst & Young, 507 U.S. 170, 113 S.Ct. 1163, 122 L.Ed.2d 525

(1993).

       Third, appellants contend that the district court's jury

instructions and the prosecutor's summation constructively amended

the RICO conspiracy count of the indictment by referring to the

Eleventh Judicial Circuit as the RICO enterprise, rather than the

Circuit Court of the Eleventh Judicial Circuit. Appellants insists

that   the   district   court's   instructions   and   the   prosecutor's

summation resulted in an expansion of the indictment because the
government failed to introduce evidence demonstrating that the

Circuit Court of the Eleventh Judicial Circuit affected interstate

commerce.

       Fourth, appellants contend that their bribery convictions

cannot   stand        because     the    evidence      failed   to   prove    that     they

intended        to    influence    an    agent    of     Metropolitan    Dade     County.

Specifically, appellants argue that since the government charged

Metropolitan Dade County as the agency receiving federal grant

money, under 18 U.S.C. § 666 the government had to prove that

appellants' bribes were intended to influence or reward an agent of

Metropolitan Dade County.

       Fifth, appellants contend that the mail fraud counts fail to

state an offense.         Appellants assert that 18 U.S.C. § 1346 does not

protect a sovereign state from the fraudulent deprivation of

intangible rights. Also, appellants maintain that the term "honest

services" in section 1346 is unconstitutionally vague.                            Sixth,

appellants contend that the prosecutor impermissibly vouched for

the credibility of a government witness and made improper and

prejudicial remarks during closing arguments.                    Seventh, appellants

contend that the district court erred in preventing them from

offering evidence to prove a government witness's self-interest,

bias, and motive.

       First, the government contends that a RICO conspiracy charge

brings      a    defendant      within    the    conspiracy      regardless       of    the

unrelatedness of the acts of the other members of the conspiracy as

long   as       the   government    can    show     an    agreement     on   an   overall

objective or that the defendant agreed to the commission of two or
more    predicate   acts,    individually          or   through     others.       The

government contends that no material variance occurred because a

reasonable trier of fact could have found beyond a reasonable doubt

the existence of a single conspiracy.              Also, for this reason, the

government contends that the appellants were properly joined.

       Second, the government contends that the appellants were

convicted of a RICO conspiracy, and not a substantive RICO offense.

Therefore, the government only had to allege and prove that the

appellants "agreed" to affect the operation or management of the

RICO enterprise, and not that the appellants actually exerted any

control   or   direction    over    the     RICO    enterprise.        Third,     the

government contends that when the prosecutor's summation and the

district court's instructions are viewed in context, it is clear

that no constructive amendment occurred.                Fourth, the government

contends that the evidence presented at trial was sufficient to

establish   that    appellants      intended       to   influence    an   agent    of

Metropolitan Dade County.

       Fifth, the government contends that the plain language of 18

U.S.C. §§ 1341 and 1346 does not exclude governmental entities such

as a state from coverage under the mail fraud statute.                            The

government also asserts that this circuit has already rejected a

void-for-vagueness       challenge     to    section      1346.       Sixth,      the

government contends that it properly argued the credibility of the

witness based on the evidence in the record and did not make

prejudicial    remarks     during    closing       arguments.        Seventh,     the

government contends that the district court did not abuse its

discretion in preventing appellants' proffer of extrinsic evidence
to show specific prior conduct to impeach a government witness.

                                 ISSUES

     The issues we address in this appeal are:             (1) whether a

material variance or misjoinder occurred;        (2) whether sufficient

evidence    existed   to   establish   that   appellants   conspired   to

participate in the RICO enterprise;           (3) whether the district

court's instructions and the prosecutor's summations constructively

amended the RICO conspiracy count of the indictment;         (4) whether

appellants were properly convicted for bribery under 18 U.S.C. §

666(a)(2); (5) whether appellants were properly convicted for mail

fraud under 18 U.S.C. §§ 1341, 1346;          (6) whether prosecutorial

misconduct occurred through impermissible vouching for witness's

credibility and through improper remarks;          and (7) whether the

district court abused its discretion in excluding appellants'

proffered evidence.

                           STANDARDS OF REVIEW

         This appeal involves multiple issues requiring differing

standards of review.       We review the claim of a material variance

through viewing the evidence in the light most favorable to the

government to determine whether a reasonable trier of fact could

have found that a single conspiracy existed beyond a reasonable

doubt.     United States v. Reed, 980 F.2d 1568, 1581 (11th Cir.),

cert. denied, 509 U.S. 932, 113 S.Ct. 3063, 125 L.Ed.2d 745 (1993).

We will uphold the conviction unless the variance (1) was material

and (2) substantially prejudiced the defendant.       Reed, 980 F.2d at

1581.    Our review of the claim of a misjoinder is plenary. United

States v. Morales, 868 F.2d 1562, 1567 (11th Cir.1989).
      We review the sufficiency of the evidence de novo, viewing

the evidence in the light most favorable to the government and

drawing all reasonable inferences in favor of the jury's verdict.

United States v. Church, 955 F.2d 688, 693 (11th Cir.), cert.

denied, 506 U.S. 881, 113 S.Ct. 233, 121 L.Ed.2d 169 (1992).            In

evaluating whether the indictment was constructively amended, we

review the district court's jury instructions and the prosecutor's

summation "in context" to determine whether an expansion of the

indictment occurred either literally or in effect.          United States

v. Behety, 32 F.3d 503, 509 (11th Cir.1994), cert. denied, --- U.S.

----, 115 S.Ct. 2568, 132 L.Ed.2d 820 (1995).

     In reviewing the claim of prosecutorial misconduct, we assess

(1) whether the challenged comments were improper and (2) if so,

whether they prejudicially affected the substantial rights of the

defendant.   United States v. Obregon, 893 F.2d 1307, 1310 (11th

Cir.), cert. denied, 494 U.S. 1090, 110 S.Ct. 1833, 108 L.Ed.2d 961

(1990). We review a district court's evidentiary rulings for abuse

of discretion.     United States v. Calle, 822 F.2d 1016, 1020 (11th

Cir.1987).   Finally,    our   review   of   a   district   court's   legal

conclusion is de novo.    United States v. Waymer, 55 F.3d 564, 568

(11th Cir.1995).

                               DISCUSSION

I. Material Variance and Joinder

     Appellants contend that at best the government's proof at

trial revealed the existence of multiple conspiracies even though

the indictment only charged a single conspiracy.        For this reason,

appellants claim that a material variance occurred that constitutes
reversible error under United States v. Sutherland, 656 F.2d 1181,

1189 (5th Cir. Unit A 1981), cert. denied, 455 U.S. 949, 102 S.Ct.

1451, 71 L.Ed.2d 663 (1982).2              Appellants also contend that they

were improperly joined because the government failed to prove that

any of them knew about other lawyers participating in the kickback

scheme or whether any of them knew of the existence of a single

conspiracy.

          A    material      variance      between       an    indictment     and    the

government's         proof   at    trial   occurs       if    the    government   proves

multiple conspiracies under an indictment alleging only a single

conspiracy.          Kotteakos v. United States, 328 U.S. 750, 66 S.Ct.

1239, 90 L.Ed. 1557 (1946).             In order to prove a RICO conspiracy,

the government must show an agreement to violate a substantive RICO

provision.          United States v. Gonzalez, 921 F.2d 1530, 1539 (11th

Cir.), cert. denied, 502 U.S. 860, 112 S.Ct. 178, 116 L.Ed.2d 140

(1991).            Specifically,    the    government         must    prove   that   the

conspirators agreed to participate directly or indirectly in the

affairs       of    an   enterprise    through      a    pattern      of   racketeering

activity.          18 U.S.C.A. § 1962(d) (West 1984);                 United States v.

Sutherland, 656 F.2d 1181, 1191-1192 (5th Cir. Unit A 1981), cert.

denied, 455 U.S. 949, 102 S.Ct. 1451, 71 L.Ed.2d 663 (1982).

         The government may prove the existence of an "agreement" to

participate in a RICO conspiracy through showing (1) the existence

of an agreement on an overall objective, or (2) in the absence of


     2
      In Bonner v. City of Prichard, 661 F.2d 1206 (11th
Cir.1981) (en banc ), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit Court of
Appeals rendered prior to October 1, 1981.
an agreement, on an overall objective that the defendant agreed

personally to commit two or more predicate acts.        United States v.

Church, 955 F.2d 688, 694 (11th Cir.1992), cert. denied, 506 U.S.

881, 113 S.Ct. 233, 121 L.Ed.2d 169 (1992).      In meeting its burden

of proof on showing an agreement on an overall objective, the

government must offer direct evidence of an explicit agreement on

an overall objective or, in the absence of direct evidence, the

government must offer circumstantial evidence demonstrating "that

each defendant must necessarily have known that others were also

conspiring to participate in the same enterprise through a pattern

of racketeering activity."       Sutherland, 656 F.2d at 1193-94;       see

also, United States v. Valera,          845   F.2d   923,    929-30   (11th

Cir.1988), cert. denied, 490 U.S. 1046, 109 S.Ct. 1953, 104 L.Ed.2d

422 (1989).

       In   this   case,   the   indictment   charged    a   single   RICO

conspiracy, and the government presented evidence that adequately

proved the existence of a single conspiracy.            At trial, Gelber

testified that he informed the appellants that they would not only

receive appointments from him but also from another judge in the

circuit court.     In light of this testimony, each appellant knew

that at least two circuit judges agreed to use the Circuit Court of

the Eleventh Judicial Circuit to engage in a kickback scheme.           In

addition to Gelber's testimony, other evidence adduced at trial

indicates appellants' agreement to participate in and awareness

that others also participated in a single conspiracy. For example,

when Gelber's secretary asked appellant Boehme to enroll in the

kickback scheme, she asked him whether he wished to join the
"preferred list" for court appointments.                 Similarly, appellant

Lechtner was informed that a kickback scheme was "something that's

being done" in the Circuit Court of the Eleventh Judicial Circuit.

Appellant Castro actually recruited another lawyer to join the

kickback scheme.       In light of this evidence, we find that each

appellant agreed on an overall objective and agreed personally to

commit two or more predicate acts by paying kickbacks for SAPD

appointments.

         Additionally      we   note   that,        contrary       to     appellants'

assertions, in proving the existence of a single RICO conspiracy,

the government does not need to prove that each conspirator agreed

with every other conspirator, knew of his fellow conspirators, was

aware of all of the details of the conspiracy, or contemplated

participating in the same related crime.               United States v. Pepe,

747 F.2d 632, 659-60 (11th Cir.1984).3          In viewing the evidence in

the light most favorable to the government, a jury could have

reasonably concluded that one common agreement on a single overall

objective existed. Consequently, we find that no material variance

occurred.

         In considering appellants' misjoinder claim, we recognize

that the Federal Rules of Criminal Procedure prohibit joinder of

defendants    unless    the     indictment     covered       the        same   act   or

transaction     or   the    same   series      of     acts     or       transactions.


     3
      We note that when a defendant "embarks upon a criminal
venture of indefinite outline, he takes his chances as to its
content and membership, so be it that they fall within the common
purposes as he understands them." United States v. Elliott, 571
F.2d 880, 905 (5th Cir.1978) (quoting United States v.
Andolschek, 142 F.2d 503, 507 (2d Cir.1944).
Fed.R.Crim.P.   8(b).    In   this   circuit   we   have   observed   that

"[w]hether or not separate offenses are part of a "series of acts

or transactions' under 8(b) depends ... on the relatedness of the

facts underlying each offense.... [W]hen the facts underlying each

offense are so closely connected that proof of such facts is

necessary to establish each offense, joinder of defendants and

offenses is proper."    United States v. Welch, 656 F.2d 1039, 1049

(5th Cir. Unit A 1981) (quoting United States v. Gentile, 495 F.2d

626, 630 (5th Cir.1974)), cert. denied, 456 U.S. 915, 102 S.Ct.

1767, 1768, 72 L.Ed.2d 173 (1982).

     Since more than sufficient evidence existed in this trial to

support the indictment and conviction of a single conspiracy, we

conclude that no misjoinder occurred.      United States v. Weinstein,

762 F.2d 1522, 1541, modified on other grounds, 778 F.2d 673 (11th

Cir.1985), cert. denied, 475 U.S. 1110, 106 S.Ct. 1519, 89 L.Ed.2d

917 (1986).4

II. Sufficiency of the Evidence

     Appellants   contend     that   the   government's    evidence    was

insufficient to establish that they conspired to participate in the

"operation or management" of the RICO enterprise. Appellants argue

that under Reves v. Ernst & Young, 507 U.S. 170, 113 S.Ct. 1163,

     4
      Even where the evidence does not support proof of a single
conspiracy, we will not overturn a conviction unless either (1)
the proof adduced at trial was so different from the indictment
so as to unfairly surprise defendants in the preparation of their
defense, or (2) so many defendants exist that the jury was likely
to confuse the evidence at trial among the defendants. United
States v. LeQuire, 943 F.2d 1554, 1561 (11th Cir.1991) (citing
United States v. Caporale, 806 F.2d 1487, 1500 (11th Cir.1986),
cert. denied, 483 U.S. 1021, 107 S.Ct. 3265, 97 L.Ed.2d 763
(1987)), cert. denied, 505 U.S. 1223, 112 S.Ct. 3037, 120 L.Ed.2d
906 (1992).
122 L.Ed.2d 525 (1993), the government was required to produce

evidence showing that appellants agreed to exercise control or

direction in the management of the Circuit Court of the Eleventh

Judicial Circuit.         Appellants suggest that as outsiders they could

not   have     exerted     the   requisite      degree    of   control    over   the

"operation or management" of the Circuit Court of the Eleventh

Judicial Circuit to meet the requirements of Reves.

          As a preliminary matter, we reject appellants' limited

reading of Reves.         Under Reves, section 1962(c) liability is not

limited to insiders or upper management as appellants suggests.

Reves, 507 U.S. at 184-86, 113 S.Ct. at 1173.                     In     Reves, the

Supreme Court emphasized that because the statute includes the

phrase "to participate directly or indirectly," RICO liability is

not confined to those with a formal position in the enterprise.

Reves, 507 U.S. at 178-80, 113 S.Ct. at 1170.5                   The language in

Reves indicates that persons in appellants' position fall within

the scope of section 1962(c)'s coverage because "an enterprise

might     be   operated    or    managed   by    others    associated     with   the

enterprise who exert control over it as, for example, by bribery."

Reves, 507 U.S. at 184, 113 S.Ct. at 1173 (emphasis added).


      5
      In fact, the Court expressly disagreed with the District of
Columbia Circuit's suggestion that section 1962(c) requires
significant control over or within an enterprise. Reves, 507
U.S. at 176-78, 179 n. 4, 113 S.Ct. 1169, 1170 n. 4 (1993).
Outsiders may exert control over an enterprise's affairs through
illegal means sufficient to satisfy Reves 's requirements. See,
e.g., Aetna Cas. Sur. Co. v. P & B Autobody, 43 F.3d 1546, 1559-
60 (1st Cir.1994) (auto repair shops, their employees, and
insurance claimants who submitted fraudulent claims to insurance
company caused the insurance company to pay out large sums of
money and thus exerted sufficient control over affairs of the
insurance company to satisfy the dictates of Reves ).
       We reject the appellants' narrow reading of Reves and their

attempt to infuse the Reves analysis into this case.         In this case,

the indictment charged the appellants with RICO conspiracy under

section 1962(d), and not a substantive RICO offense under section

1962(c).   This court recently decided that the Reves "operation or

management" test does not apply to section 1962(d) convictions.

United States v. Starrett, 55 F.3d 1525, 1547 (11th Cir.1995); see

also Napoli v. United States, 45 F.3d 680, 683, 684 (2d Cir.),

cert. denied, --- U.S. ----, 115 S.Ct. 1796, 131 L.Ed.2d 724

(1995).    Our view of the evidence in the light most favorable to

the government indicates that more than sufficient evidence existed

to demonstrate that appellants "agreed" to affect the operation or

management of the Circuit Court of the Eleventh Judicial Circuit

through paying kickbacks.

III. Constructive Amendment of Indictment

       A constructive "amendment occurs when the essential elements

of the offense contained in the indictment are altered to broaden

the possible bases for conviction beyond what is contained in the

indictment."       United States v. Behety, 32 F.3d 503, 508 (11th

Cir.1994) (quoting United States v. Keller, 916 F.2d 628, 634 (11th

Cir.1990), cert. denied, 499 U.S. 978, 111 S.Ct. 1628, 113 L.Ed.2d

724 (1991)), cert. denied --- U.S. ----, 115 S.Ct. 2568, 132

L.Ed.2d 820 (1995).      The indictment may be amended as a result of

erroneous jury instructions or a prosecutor's statements.           Behety,

32 F.3d at 508.      When a constructive amendment occurs it violates

"a   fundamental    principle"   stemming   from   the   Fifth   Amendment:

specifically, "that a defendant can only be convicted for a crime
charged in the indictment." United States v. Keller, 916 F.2d 628,

633 (11th Cir.1990), cert. denied, 499 U.S. 978, 111 S.Ct. 1628,

113 L.Ed.2d 724 (1991).

       In this case, appellants contend that a constructive amendment

of the indictment occurred on the RICO conspiracy count because

both the prosecutor's summation and the district court's jury

instructions substituted the "Eleventh Judicial Circuit" for the

"Circuit Court of the Eleventh Judicial Circuit" as the RICO

enterprise affecting interstate commerce.          Appellants argue that

the jury relied on proof of the Eleventh Judicial Circuit's effect

on interstate commerce.          Appellants claim that the government

failed to prove that the Circuit Court of the Eleventh Judicial

Circuit affected interstate commerce.

        In determining whether an indictment was constructively

amended, we must assess the prosecutor's comments and the court's

instructions    "in   context"    to   see   whether   the    indictment    was

expanded either literally or in effect.         United States v. Andrews,

850 F.2d 1557, 1559 (11th Cir.1988) (en banc ), cert. denied, 488

U.S. 1032, 109 S.Ct. 842, 102 L.Ed.2d 974 (1989).             Admittedly, at

trial, the prosecutor referred to the Eleventh Judicial Circuit,

rather than the Circuit Court of the Eleventh Judicial Circuit, as

the RICO enterprise in his closing argument.                  The prosecutor

immediately informed the jury, however, to rely on Judge Smith's

testimony which only defined the Circuit Court of the Eleventh

Judicial Circuit.       Similarly, the district court instructed the

jury that the Eleventh Judicial Circuit was the RICO enterprise

that   must   have    affected   interstate    commerce      to   satisfy   the
requirements of section 1962(d).

     Even though the jury heard the term Eleventh Judicial Circuit

during the trial, the government's evidence focused on the circuit

court's effect on interstate commerce. For example, the government

presented testimony from the court administrator for the Eleventh

Judicial Circuit of Dade County who testified that the circuit

court judges traveled out of state on business.        Moreover, he

testified that the circuit court purchased and used computers,

books, and supplies from vendors outside of Florida.     Neither the

court administrator nor Judge Smith explained to the jury that the

Circuit Court of the Eleventh Judicial Circuit was a division of

the Eleventh Judicial Circuit.

     When we view the prosecutor's single remark, the district

court's instructions, and the evidence proffered at trial in

context, we do not believe the jury could have convicted appellants

based upon a charge not contained in the indictment.

IV. Bribery Convictions

     Appellants contend that their bribery convictions must be

reversed. Appellants assert that since the government charged them

under 18 U.S.C. § 666(a)(2), the government was required to show

that they intended to enter into a direct exchange with an agent of

the organization receiving federal funds.6     Appellants argue that

     6
      The statute provides in relevant part:

          (a) Whoever, if the circumstance described in
          subsection (b) of this section exists—(2) corruptly
          gives, offers, or agrees to give anything of value to
          any person with intent to influence or reward an agent
          of an organization or of a State, local or Indian
          tribal government, or any agency thereof, in connection
          with any business, transaction, or series of
the government produced no evidence showing that they intended to

influence or reward anyone in the Dade County Finance Department.

Moreover, appellants challenge the sufficiency of the evidence

presented at trial to establish that Metropolitan Dade County

received federal grants in excess of $10,000.

      At trial, the appropriate inquiry was:            did the government

prove beyond a reasonable doubt that the appellants (1) gave or

offered to give a thing of value to any person (2) with the corrupt

intent to influence or reward an agent of an organization that in

a one-year period received benefits in excess of $10,000 under a

federal program (3) in connection with any business transaction or

series of transactions of such organization, government, or agency

involving anything of the value of $5,000 or more.           18 U.S.C.A. §

666(a)(2) (West 1976 & Supp.1995).              The government presented

evidence    at   trial   establishing    that   the   appellants   (1)   paid

kickbacks to Judge Gelber (2) with the intent to have Judge Gelber

appoint them as SAPDs and authorize an agent of the Dade County

Finance    Department    to   issue   them   compensation   checks   (3)   in

connection with their rendering of legal services of a value

exceeding $5,000.

      We reject appellants' suggestion that the government had to

show a direct quid pro quo relationship between them and an agent

of the agency receiving federal funds.                We believe that the

appellants' narrow reading of the bribery statute would belie the

            transactions of such organization, government, or
            agency involving anything of value of $5,000 or
            more....

     18 U.S.C.A. § 666(a)(2) (West 1976 & Supp.1995).
statute's purpose "to protect the integrity of the vast sums of

money distributed through federal programs from theft, fraud, and

undue influence by bribery."        S.Rep. No. 225, 98th Cong., 2d Sess.

369-370 (1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3510-11.               It

is clear from the record that the appellants knew that payments for

SAPD services came from Metropolitan Dade County and not the

circuit court.      Moreover, appellants also knew that they could not

receive payments from Metropolitan Dade County unless a circuit

court judge authorized Metropolitan Dade County to pay the bill or

influenced an agent in the Dade County Finance Department to issue

the checks.    We believe that the government proved that appellants

not only intended to influence Gelber, but they also intended to

influence an agent in the Dade County Finance department by having

Gelber   authorize    the   agent   to   issue   payments   for   their   SAPD

services.      Accordingly, we hold that appellants were properly

convicted of bribery under 18 U.S.C. § 666(a)(2).

     Appellants also contend that the district court erred in

admitting     the   testimony,   over    objections,   establishing       that

Metropolitan Dade County received federal grants in excess of

$10,000.    Appellants argue that the district court should have

excluded the testimony of Willis Patterson, an assistant controller

in the Dade County Finance Department, as a violation of Federal

Rules of Evidence 602 and 1002.

     We cannot agree with appellants' suggestion that the district

court abused its discretion in admitting Patterson's testimony.

According to Rule 602 of the Federal Rules of Evidence, a witness

may not testify to a matter unless evidence is introduced to
establish that the witness possesses personal knowledge of the

matter.7     In this case, the record shows that Patterson had

personal knowledge about the federal grants that Metropolitan Dade

County received.       Patterson testified that he was the assistant

controller of the Dade County Finance Department for the past seven

years, and his department was responsible for receiving federal
                                                   8
grant    monies   on   behalf   of   the county.       The   defense   had   an

opportunity to cross-examine Patterson about his personal knowledge

but did not examine him.        Accordingly, we find that the district

court did not abuse its discretion in admitting this testimony.

         Similarly, we reject appellants' contention that under Rule

1002 of the Federal Rules of Evidence or "the best evidence rule"

the district court should have precluded Patterson's testimony

because the government should have entered composite exhibit 406

that detailed federal funds Metropolitan Dade County received.               We

do not believe that Rule 1002 of the Federal Rules of Evidence was

implicated in this case because the questions posed to Patterson

did not seek to elicit the "contents" of composite exhibit 406.

     7
        Rule 602 provides:

                  A witness may not testify to a matter unless
             evidence is introduced sufficient to introduce a
             finding that the witness has personal knowledge of the
             matter. Evidence to prove personal knowledge may, but
             need not, consist of the witness' own testimony. This
             rule is subject to the provisions of rule 703, relating
             to opinion testimony by expert witnesses.

     Fed.R.Evid. 602.
     8
      Although Patterson could not recall the specific number of
grants Dade County received from 1988 to 1991, he testified that
the grants exceeded $90 million in each year during that time
period which is substantially more than the $10,000 statutory
requirement under 18 U.S.C. § 666.
See, e.g., Allstate Ins. Co. v. Swann, 27 F.3d 1539, 1542-43 (11th

Cir.1994)     (recognizing   that   Fed.R.Evid.   1002       does    not    always

require the introduction of a writing merely because the writing

contains facts similar to the testimony).             Rather, the questions

were aimed at showing that Dade County received substantially more

than $10,000 in federal grants, and not necessarily the exact

amount or details surrounding the county's receipt of millions of

dollars in federal grants.        See Swann, 27 F.3d at 1542-43 (finding

that the best evidence rule was not implicated where an insurance

underwriting     manager's    answers    to   questions       based        on   his

familiarity with underwriting guidelines and did not necessarily

require him to state the contents of the underwriting guidelines).

V. Mail Fraud

     Appellants seek to invalidate their mail fraud conviction

because they claim (1) that the term "honest services" in the mail

fraud statute is unconstitutionally vague, and (2) that the mail

fraud statute does not extend to cover schemes whose ultimate

intent is to deprive a sovereign state of intangible rights.

        Since the appellants' void-for-vagueness challenge to section

1346 does not raise a First Amendment issue, we will consider

section 1346 as applied to the facts of this case.              United States

v. Waymer, 55 F.3d 564, 568 (11th Cir.1995);                 United States v.

Awan, 966 F.2d 1415, 1424 (11th Cir.1992).            In assessing a statute

under    a   void-for-vagueness     challenge,   we    may    find   a     statute

unconstitutionally vague when it fails to "define the criminal

offense with sufficient definiteness that ordinary people can

understand what conduct is prohibited and in a manner that does not
encourage arbitrary and discriminatory enforcement."      Kolendar v.

Lawson, 461 U.S. 352, 357, 103 S.Ct. 1855, 1858, 75 L.Ed.2d 903

(1983).

     Moreover,      this    court    has    observed    that   "[t]he

constitutionality of a vague statutory standard is closely related

to whether the standard incorporates a requirement of      mens rea."

Waymer, 55 F.3d at 568 (citing Colautti v. Franklin, 439 U.S. 379,

99 S.Ct. 675, 58 L.Ed.2d 596 (1979)).      In United States v. Conner,

this court also mentioned that "the statutory requirement that an

act must be willful or purposeful may not render certain, for all

purposes, a statutory definition of the crime which is in some

respects uncertain.        But it does relieve the statute of the

objection that it punishes without warning an offense which the

accused was unaware."      United States v. Conner, 752 F.2d 566, 574

(11th Cir.) (quoting Screws v. United States, 325 U.S. 91, 102, 65

S.Ct. 1031, 1036, 89 L.Ed. 1495 (1945) (Douglas, J., concurring)),

cert. denied sub nom., Taylor v. United States, 474 U.S. 821, 106

S.Ct. 72, 88 L.Ed.2d 59 (1985).     When the Second Circuit addressed

a challenge to section 1341 of the mail fraud statute in       United

States v. Margiotta, that circuit found that section 1341 was not

unconstitutionally vague because it "contains the requirement that

the defendant must have acted willfully and with the specific

intent to defraud."    United States v. Margiotta, 688 F.2d 108, 129

(2d Cir.1982), cert. denied, 461 U.S. 913, 103 S.Ct. 1891, 77

L.Ed.2d 282 (1983).

      We believe that the reasoning from the foregoing cases is

instructive here.     In this case, the government had to prove that
the appellants had the "specific intent" to defraud.                18 U.S.C.A.

§§ 1341, 1346 (West 1984 & Supp.1995).                  The jury found that

appellants had the specific intent to defraud the state of Florida

of its honest services.           In light of the foregoing reasoning, we

hold that the term "honest services" in section 1346 was not

unconstitutionally vague as applied to the appellants.9

           In considering appellants' argument regarding the scope of

the    mail     fraud    statute's    protection,   we    decline    to   adopt

appellants' construction of 18 U.S.C. §§ 1341 and 1346.                   Under

appellants' interpretation of sections 1341 and 1346, the mail

fraud statute would not protect states.          First, appellants contend

that it is inconsistent with federalism principles to apply this

statute to a sovereign state.         The Supreme Court has made it clear,

however, that Congress may forbid putting letters into the post

office when "such acts are done in furtherance of a scheme that it

regards contrary to public policy, whether it can forbid the scheme

or not."       Badders v. United States, 240 U.S. 391, 393, 36 S.Ct.

367, 368, 60 L.Ed. 706 (1916).          Therefore, appellants' federalism

argument is without merit.

       Appellants also suggest that Congress's enactment of section

1346       restricts    section   1341's   protection    to   nongovernmental

victims.      In 1988, Congress enacted section 1346 of the mail fraud

statute to state an offense for the deprivation of intangible

rights such as "honest services," thus overruling the Supreme


       9
      Appellants did not challenge the sufficiency of the
evidence regarding the jury's findings of specific intent to
defraud. Also, appellants do not challenge the jury instructions
on specific intent.
Court's decision in McNally v. United States, 483 U.S. 350, 107

S.Ct. 2875, 97 L.Ed.2d 292 (1987).      Pub.L. No. 100-690, § 7603, 102

Stat. 4508 (codified as amended at 18 U.S.C. § 1346 (1988));                 see

also 134 Cong.Rec. H11,251 (daily ed. Oct. 21, 1988).              Appellants

assert that sections 1341 and 1346 read together seek to punish

"whoever   having   devised   or   intended    to   devise   any    scheme   or

artifice to deprive "another' of the intangible right of honest

services ... places in any post office or authorized depository for

mail matter...."    Appellants argue that the term "another" cannot

encompass a state.     We disagree.

     Neither the plain language of section 1346 nor its legislative

history supports the limitation appellants urge.                   We find it

instructive to note that prior to section 1346's enactment, similar

questions arose regarding the reach of section 1341's protection.

In United States v. Martinez, the Third Circuit found that the mail

fraud statute protected the Commonwealth of Pennsylvania from

deprivation of its property interests.         United States v. Martinez,

905 F.2d 709, 715 (3d Cir.), cert. denied, 498 U.S. 1017, 111 S.Ct.

591, 112 L.Ed.2d 595 (1990).

     Indeed,   other    cases      decided    based   upon    section    1341

violations, prior to the clarifying amendment of section 1346,

support our finding that the mail fraud statute does protect

governmental entities such as a state. See, e.g., United States v.

Coyne, 4 F.3d 100, 110-11 (2d Cir.1993) (upholding mail fraud

convictions where a county was victim of mail fraud);                   United

States v. Paccione, 949 F.2d 1183 (2d Cir.1991) (affirming mail

fraud conviction where city of New York defrauded), cert. denied,
505 U.S. 1220, 112 S.Ct. 3029, 120 L.Ed.2d 900 (1992);               United

States v. Wilson, 904 F.2d 656, 660-61 (11th Cir.1990) (upholding

mail fraud conviction where indictment alleged defendants intended

to defraud the Internal Revenue Service), cert. denied, 502 U.S.

889, 112 S.Ct. 250, 116 L.Ed.2d 205 (1991).            We can discern no

reason to read sections 1341 and 1346 as appellants suggest to

exclude states, and presumably, all governmental entities from the

mail fraud statute's protection.         We believe that such a result

would belie a clear congressional intent to construe the mail fraud

statute broadly. See generally United States v. Martinez, 905 F.2d

709 (3d Cir.1990).

VI. Prosecutorial Misconduct

      Appellants contend that prosecutorial misconduct occurred in

two   respects.    First,   appellants    allege   that    the   prosecutor

impermissibly     vouched   for    the   credibility    of   Gelber,   the

government's main witness.        Primarily, appellants' challenge the

prosecutor's attempts to elicit testimony from Gelber regarding the

truth telling provisions in his plea agreement. Second, appellants

contend that the prosecutor made disparaging remarks about the

defense attorneys and other improper remarks.             Appellants state

that the prosecutor suggested that prosecutors are sworn to pursue

justice while criminal defense attorneys are beholden to the

manipulation of the justice system.

       When faced with a question of whether improper vouching

occurred we ask:    "whether the jury could reasonably believe that

the prosecutor was indicating a personal belief in the witness's

credibility."     United States v. Sims, 719 F.2d 375, 377 (11th
Cir.1983), cert. denied, 465 U.S. 1034, 104 S.Ct. 1304, 79 L.Ed.2d

703 (1984).   In applying this test, we look for whether (1) the

prosecutor placed the prestige of the government behind the witness

by making explicit assurances of the witness's credibility, or (2)

the prosecutor implicitly vouched for the witness's credibility by

implying that evidence not formally presented to the jury supports

the witness's testimony.   Sims, 719 F.2d at 377.

     Since appellants' initial concern is about Gelber's testimony

surrounding his plea agreement, we note that prosecutors are not

generally prohibited from entering a plea agreement into evidence

for the jury's consideration.   United States v. Dennis, 786 F.2d

1029, 1047 n. 18 (11th Cir.1986), cert. denied, 481 U.S. 1037, 107

S.Ct. 1973, 95 L.Ed.2d 814 (1987). Moreover, our careful review of

the circumstances under which this testimony was elicited compels

us to find that a jury could not have reasonably believed that the

prosecutor was personally vouching for Gelber's credibility, or

that the prosecutor was indicating that evidence beyond what was

presented to the jury supported Gelber's testimony.   In this case,

the prosecutor merely questioned Gelber about the requirements of

the plea agreement to testify fully and truthfully.   Furthermore,

in his questioning of Gelber, the prosecutor merely pointed out

that Gelber risked prosecution if he perjured himself.     We have

found similar questioning proper.    See United States v. Sims, 719

F.2d 375, 377 (11th Cir.1983), cert. denied, 465 U.S. 1034, 104

S.Ct. 1304, 79 L.Ed.2d 703 (1984).   Consequently, we find that no

prosecutorial misconduct occurred with respect to impermissible

vouching.
      A    similar      result    obtains   in    our   consideration         of   the

prosecutor's     alleged      disparaging    remarks      and    other    improper

statements.     We may find prosecutorial misconduct where (1) a

prosecutor makes improper remarks (2) that prejudicially affect the

substantial rights of the defendant.             United States v. Eyster, 948

F.2d 1196, 1206 (11th Cir.1991).

      Both     the   prosecution     and    defense     came    close    to    making

improper     comments    as   they    exchanged     vitriol      during       closing

arguments.    Appellants challenge the prosecutors following remark:

"And these fellows here, these guys are prosecutors, they're sworn

to be prosecutors, to pursue justice.            These defense counsel, they

represent their clients, they come in here and say what they want

to help their clients."          While we do not condone the prosecutor's

remarks, we cannot find that they constitute grounds for reversal.

The prosecutor made the statement on rebuttal in response to the

defense counsel's comments that the prosecutors were liars and

suborners of perjury. The defense counsel invited the prosecutor's

concomitant attack.       In light of the circumstances surrounding the

exchange and the substantial evidence against the appellants, we

cannot agree that appellants suffered any prejudice.                    See United

States v. Cotton, 631 F.2d 63, 66 (5th Cir.1980) (where defense

counsel referred to government agents as liars, and persons engaged

in coverups, government entitled to respond to assertions), cert.

denied, 450 U.S. 1032, 101 S.Ct. 1743, 68 L.Ed.2d 227 (1981).

      Appellants also contend that the prosecutor made improper

statements by trying to prove guilt by association.                 We find this

contention meritless as the prosecutor properly commented on the
evidence   presented   to   the    jury   when   he   described   the   close

association that appellants shared with others involved in the

kickback scheme prior to and during their criminal activities.

United States v. Tisdale, 817 F.2d 1552, 1555 (11th Cir.) (stating

that when the evidence supports a prosecutor's comments, no error

occurs), cert. denied, 484 U.S. 868, 108 S.Ct. 194, 98 L.Ed.2d 145

(1987).

VII. Exclusion of Witness Testimony

      Appellants contend that reversible error occurred when the

district court precluded them from introducing a witness to expose

Gelber's self-interest, bias, or motive to testify falsely.             It is

clear from the record, however, that appellants sought to impeach

Gelber's credibility through introducing testimony of a convicted

drug dealer regarding Gelber's alleged prior bad act of soliciting

help to smuggle marijuana.

     The district court did not abuse its discretion in excluding

this proposed testimony.     Specific instances of prior bad acts may

not be admitted through extrinsic evidence to attack a witness's

credibility.     Fed.R.Evid. 608(b);           see also United States v.

Darwin, 757 F.2d 1193, 1204 (11th Cir.1985), cert. denied, 474 U.S.

1110, 106 S.Ct. 896, 88 L.Ed.2d 930 (1986).           Consequently, we find

that the district court did not abuse its discretion in excluding

this testimony.

                                  CONCLUSION

     For the foregoing reasons, we affirm appellants' convictions

and sentences.

     AFFIRMED.
     BARKETT, Circuit Judge, specially concurring:

     I concur fully with the majority's opinion affirming the

appellants' convictions for mail fraud and bribery and Castro's

conspiracy conviction under RICO, and concur in affirming Boehme's,

Lechtner's, and Luongo's conspiracy convictions but for different

reasons.      With respect to Boehme's, Lechtner's, and Luongo's

conspiracy convictions, I do not think the government proffered

sufficient    evidence   to   prove    the   existence    of   the    agreement

necessary to prove the single overarching conspiracy charged in the

indictment.    Instead, the government only proved the existence of

multiple independent conspiracies each of which involved one of the

defendants.    However, because the variance between the allegations

contained in the indictment and the proof adduced at trial did not

affect   defendants'     substantial    rights,   I   would     affirm   their

convictions on the RICO conspiracy charge.

     To convict a defendant for conspiracy in violation of RICO,

the defendant must (1) have been associated with (2) an enterprise

engaged in interstate commerce, and (3) must have conducted or

participated in the conduct of the enterprise's affairs (4) through

a pattern of racketeering.     See 18 U.S.C. § 1962(c);          see also U.S.

v. Bright,    630 F.2d 804, 829 (5th Cir.1980).1                To prove the

existence of a single overarching conspiracy, rather than multiple

independent    conspiracies,    the    government     must     show   that   the

conspirators agreed to an overall objective.             U.S. v. Sutherland,


     1
      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir.1981) (en banc), this circuit adopted as binding precedent
all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
656 F.2d 1181, 1192-93 (5th Cir.1981) (as in any other conspiracy,

under RICO the government must prove the existence of an "agreement

on an overall objective");         see also U.S. v. Valera, 845 F.2d 923,

929 (11th Cir.1988). Under RICO, the government need not show that

the conspirators agreed to commit specific crimes or accomplish

common goals;   it is enough that they each agreed to participate in

a conspiracy to commit the substantive RICO offense of affecting,

directly or indirectly, the affairs of the enterprise through a

pattern of racketeering. Sutherland, 656 F.2d at 1192. Sutherland

warns, however, that it is not enough that the defendants were

simply participating in the conduct of the same enterprise, or had

knowledge of other criminal activity;            the gravamen of a RICO

conspiracy, like any other conspiracy, is that the defendant not

only knows about the conspiracy, but also agrees to participate in

it to accomplish an overall objective.2         Id. at 1192-93;       see also

Valera, 845 F.2d at 929.

      To show that a defendant agreed with others to participate in

the affairs of the enterprise through a pattern of racketeering,

the government must prove either (1) an explicit agreement, or (2)

in   the   absence   of   direct    evidence,   that   the   nature    of   the

conspiracy is such that the defendant must necessarily have known


      2
      It's worth noting that Congress's express purpose in
enacting the Organized Crime Control Act of 1970, of which RICO
is a part, was "to seek the eradication of organized crime ... by
establishing new penal prohibitions, and by providing enhanced
sanctions and new remedies to deal with the unlawful activities
of those engaged in organized crime." James F. Holderman,
Reconciling RICO's Conspiracy and "Group" Enterprise Concepts
with Traditional Conspiracy Doctrine, 52 U.Cin.L.Rev. 385, 386-87
(1983) (quoting Pub.L. No. 91-452, 84 Stat. 922, 923 (1970))
(emphasis added).
that   others    also    were   conspiring        to     participate    in   the    same

enterprise through a pattern of racketeering activity. Valera, 845

F.2d at 929 (11th Cir.1988);              Sutherland, 656 F.2d at 1194.            Under

(2), an agreement to participate in a single conspiracy can be

inferred because the participation of others is necessary for the

defendant to benefit from his own criminal activity.                         Thus, for

example, an agreement can be proved circumstantially when the

defendant is a member of an enterprise specifically formed for

illegal purposes ("association in fact"), see, e.g., U.S. v.

Church, 955 F.2d 688 (11th Cir.1992);                  U.S. v. Elliott, 571 F.2d

880 (5th Cir.1978), or is a link in a chain of criminal activity,

see, e.g., Valera, 845 F.2d 923, because the inherent nature of

those conspiracies necessarily involve other participants.

       The indictment in this case charged Boehme, Lechtner, and

Luongo, attorneys practicing in and associated with the Eleventh

Judicial Circuit, with agreeing to participate in the affairs of

the Circuit Court of the Eleventh Judicial Circuit, through a

pattern of racketeering, to wit, Extortion, Conspiracy to Commit

Extortion   and    Attempt      to    Commit      Extortion,    Bribery,      Unlawful

Compensation or Reward for Official Behavior, Conspiracy to Commit

Murder, Mail Fraud, and Laundering of Monetary Instruments, with

the object of corruptly utilizing the Circuit Court for personal

financial gain.         Each was charged with committing at least two

predicate   acts    in    furtherance        of    the    conspiracy,    namely,      on

numerous occasions paying kickbacks to judges in exchange for

appointments as Special Assistant Public Defenders.

       Because    the    nature      of    the    kickback    activities      did   not
necessarily involve anyone other than the attorney and judge to

which the kickbacks were paid, the government was required to prove

that each of the defendants explicitly agreed to participate in a

larger   conspiracy—one   that   involved   people   outside   of   the

individual kickback deals—to conduct the affairs of the Circuit

Court through a pattern of racketeering.     At trial the government

proffered sufficient evidence to show that each of the charged

attorneys were participants in a conspiracy involving his/herself,

Judge Gelber, Judge Davis, and Margaret Ferguson.        However, the

evidence was insufficient to show that Luongo, Boehme, or Lechtner

explicitly agreed to participate in a conspiracy in which others

also were corruptly utilizing the Circuit Court through a pattern

of racketeering.3   With respect to Luongo, the government did not

present any evidence to suggest he was even aware that there was

any other criminal activity afoot in the Circuit Court.        Lechtner

was advised that the payment of kickbacks on court appointments was

"something that's being done." Similarly, Boehme was informed that

he would be placed on the "preferred list" for court appointments.

These statements alone, while possibly establishing knowledge of

other criminal activity within the Circuit Court, are insufficient

to establish beyond a reasonable doubt that Boehme and Lechtner

explicitly agreed to accomplish anything more than the receipt of




     3
      We review the jury's verdict for sufficiency of the
evidence de novo, but view the evidence in the light most
favorable to the government and determine whether a reasonable
factfinder could find guilt beyond a reasonable doubt. See
United States v. Kelly, 888 F.2d 732 (11th Cir.1989).
court appointments for their own monetary gain.4                Nothing suggests

that they were aware of the contours or scope of the conspiracy as

charged in the indictment, or that they would be interested in or

benefit from the similar activities of others.                  To the contrary,

they were interested only in profiting from their individual,

clearly-defined wrongful acts, and neither benefitted from or was

dependent upon the larger conspiracy.                Although conspirators need

not know their fellow conspirators or be aware of all the details

of a conspiracy, U.S. v. Pepe, 747 F.2d 632, 659 (11th Cir.1984),

it is equally true that "one who embarks on a criminal venture with

a   circumscribed    outline       is    not   responsible     for    acts    of   his

co-conspirator      which    are    beyond     the     goals   as    the    defendant

understands them."       Bright, 630 F.2d at 834 n. 52.               Therefore, I

believe that there was a variance between the single conspiracy

charged in the indictment and the multiple conspiracies proved at

trial.    See    Sutherland,       656    F.2d    at    1194   (finding      multiple

conspiracies    rather      than    a    single   conspiracy        where    indicted

co-conspirators were involved in similar schemes to bribe the same

public official, but where there was no agreement among them);

Bright, 630 F.2d at 834 (same).

      Luongo, Boehme, and Lechtner are entitled to a new trial,

however, only if they can show that the variance affected their

substantial rights.      Sutherland, 656 F.2d at 1190 n. 6., 1195.                  In

Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314

      4
      Castro actually solicited the participation of new
attorneys in Judge Gelber's kickback scheme, and thus a
reasonable trier-of-fact could find that Castro agreed to
participate in a conspiracy involving numerous participants to
corruptly utilize the Circuit Court.
(1935), the Supreme Court held that a variance between a single

conspiracy charged in an indictment and multiple conspiracies

proved at trial is fatal to a conviction only if it "affects the

substantial rights" of the accused.            Id. at 81-81, 55 S.Ct. at 630-

31.   In general, a defendant's substantial rights are not affected

merely because other people are not guilty of the same conspiracy

in which the defendant was involved.            Instead, the primary dangers

resulting from a variance between the indictment and proof at trial

are (1) the accused will not be able to present an adequate defense

because of inadequate notification as to the charges, (2) the jury

will transfer guilt among the defendants in a joint trial, and (3)

the accused may be prosecuted for the same offense later.                 Id.

      In Sutherland, the Fifth Circuit focused on three factors to

determine whether a variance has affected an accused's substantial

rights.    First, the court should look to the number of defendants

involved in the joint trial and the number of conspiracies actually

proved    at   trial.    Id.    at    1196.     The   greater    the   number   of

defendants and conspirators, the more complex the case, creating a

greater risk of jury confusion and transference of guilt from one

defendant to another.          Second, the court should examine whether

evidence of a co-defendant's guilt, which has no bearing on the

defendant's     guilt,   has    been    kept   separate    and   distinct   from

evidence material to the defendant's guilt.               Id.    Third, a court

should    examine   whether     the    government     introduced   overwhelming

evidence of guilt as to each defendant, and whether that evidence

would have been admissible had separate trials been held.                 Id.

      In this case, there were four defendants and the government
proved the existence of four similar conspiracies.                This case was

not so complex as to render it likely that the jury transferred

guilt among the defendants.          Compare Berger, 295 U.S. at 82-83, 55

S.Ct. at 631 (no substantial rights affected where there were four

defendants and two distinct conspiracies) with Kotteakos v. U.S.,

328 U.S. 750, 766-69, 66 S.Ct. 1239, 1249-50, 90 L.Ed. 1557 (1946)

(substantial rights affected where there were thirty-two defendants

and eight distinct conspiracies).              Second, evidence as to each

defendant's role in the kickback schemes was distinct enough so

that the jury was unlikely to use evidence of one defendant's guilt

against another defendant.      Although the similarities between each

of   the   defendant's   activities      may   have   made   an   assertion   of

innocence more difficult for the jury to believe, I find that the

evidence as to the underlying crimes was sufficiently distinct and

separate    for   the    jury   to     consider   each   defendant's      guilt

independently.     Similarly, the evidence as to each defendant's

involvement in the kickback activities was more than sufficient to

find them guilty of the individual conspiracies.

      In sum, although I believe that a variance existed between the

single conspiracy charged in the indictment and the multiple

conspiracies proved at trial, the appellants' substantial rights

were not affected, and thus reversal is not required.                Therefore,

I would affirm their convictions on all counts.